Citation Nr: 1416774	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974 and from June 1985 to January 2002.  The Veteran had additional active service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee.

As noted in March 2012, this appeal represents a reconsideration of an August 2007 rating decision which previously denied service connection for sleep apnea.  In March 2012 the Board indicated that a review of the file reflects that additional service records pertinent to the claimed condition were added to the record in August 2008.  The Board found that as these records were available at the time of the August 2007 rating decision, but not associated with the file, the VA will reconsider the claim anew and will not require the presentation of 'new and material evidence' prior to adjudicating the merits of the claim.  See 38 C.F.R. § 3.156(c) (2013).  The Board, therefore, characterized the matter on appeal as indicated above.

The Veteran testified before an Acting Veterans Law Judge in June 2011 at a hearing at the local RO; a transcript of that hearing is associated with the claims file.

The Board remanded the appeal for additional development in March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Acting Veterans Law Judge who held the June 2011 hearing is no longer employed at the Board.  By statute the Judge who conducted a hearing shall participate in making the final determination on the claim.  38 U.S.C.A. § 7107(c) (West 2002). 

In March 2014, the Veteran was notified that the Acting Veterans Law Judge who conducted his hearing was no longer employed at the Board and offered the opportunity for a new hearing.  The Veteran informed the Board that same month that he wished to have a hearing before a Veterans Law Judge at his local regional office. 

Since the Veteran is entitled to another hearing before a Veterans Law Judge who will participate in the final determination of his case, the case must be remanded to comply with his request for a hearing.  38 C.F.R. § 20.707 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  The Veteran must receive notice of the hearing at his current address of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

